DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: in line 1 “coupling to underside” should read --coupling to the underside--.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: in line 1 “coupling to underside” should read --coupling to the underside--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purifoy (US patent 10,206,499) in view of Chang (US patent 5,947,035).
Regarding claim 1, Purifoy discloses an electronic input device holding apparatus for coupling to the underside of a flat surface (12), the flat surface having a length and a width (Fig. 1) and the electronic input device (23) having a maximum length, width, and height (Fig. 6), including: a tray (211) sized to have a width and a length greater than the electronic input device’s maximum width and length (Fig. 6), the tray length greater than the tray width (Fig. 6); a base (212) having a width and a length greater than the tray (Fig. 6), wherein the tray is slidably coupled to the base so the tray may be nested substantially within the base (Figs. 4-6) and the tray may be deployed along its length (Figs. 4-6).  
Purifoy does not disclose the base configured to be rotatably and securely couplable to the underside of the flat surface.  Chang teaches a base (11) that is rotatably and securely couplable to the underside of a flat surface.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Purifoy wherein the base is rotatably and securely couplable to the underside of a flat surface in view of Chang’s teaching, because this arrangement would have allowed the holding apparatus to assume additional positions.  
Regarding claim 2, Purifoy, as modified, teaches an apparatus wherein the combination of the tray and base are sized to create a space having a height greater than the electronic input 
Regarding claim 3, Purifoy, as modified, teaches an apparatus wherein the flat surface has a long edge and the base is configured to be rotatably and securely couplable to the underside of the flat surface so that when the tray is deployed along its length it is at an angle.  
Purifoy, as modified, does not teach the angle to be of at least 20 to 80 degrees relative to the flat surface long edge.  It would have been obvious to one having ordinary skill in the art at the time of the filing to modify Purifoy, as previously modified, wherein the angle to be of at least 20 to 80 degrees relative to the flat surface long edge, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Purifoy, as modified, teaches an apparatus wherein the tray is substantially rectangular in shape (Fig. 5) and only engages the base (Fig. 5 shows the tray only engaging the base).
Regarding claim 9, Purifoy, as modified, teaches an apparatus wherein the tray is slidably coupled to the base via a rail (Chang: 11).
Claims 5-7 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purifoy in view of Chang and Holderegger (US patent 2,650,871).
Regarding claim 5, Purifoy, as modified, teaches the apparatus as claimed.  Purifoy, as modified, does not teach an apparatus wherein the base includes a left arm, a right arm, and a back coupling the left arm to the right arm and forming a space where the tray may be substantially nested therein.  Holderegger teaches an apparatus wherein a base (4) includes a left 
 Regarding claim 6, Purifoy, as modified, teaches an apparatus wherein the base back is configured to be rotatably and securely couplable to the underside of the flat surface (at 11 of Chang).
Regarding claim 7, Purifoy, as modified, teaches an apparatus wherein the electronic input device is an alphanumeric keyboard (23 of Purifoy).
Regarding claim 10, Purifoy, as modified, teaches an apparatus wherein the tray is slidably coupled to the base via a rail on the left arm and a rail on the right arm (rails 11 of Chang).  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Purifoy in view of Chang and Benden et al. (US patent 7,048,236) (hereinafter Benden).
Regarding claim 8, Purifoy, as modified, teaches the apparatus as claimed.  Purifoy, as modified, does not teach an apparatus wherein the tray is movable in a vertical direction relative to the base once extended from the base.  Benden teaches a tray (120) that is movable in a vertical direction relative to a base.  As such, it would have been obvious to one of ordinary skill in the art at the time of the filing to modify Purifoy, as previously modified, wherein the tray is movable in a vertical direction relative to the base once extended from the base in view of 
Claims 11-19 recite similar features to those recited in claims 1-10 and are rejected for the same rationale.  
Response to Arguments
Applicant's arguments filed 2/6/2021 have been fully considered but they are not persuasive. 
Regarding applicant’s argument that Chang teaches an extendable desk that engages the floor via legs to support the extendable desk and the instant invention is configured to be coupable only to the underside of the flat surface, there is no floor support, the examiner agrees with this interoperation.  However, Chang is not being relied upon to teach an extendable desk that does not engage with the floor.  This feature is taught by Purifoy, Chang is only being relied upon to teach the rotatable base.  
 Regarding applicant’s argument that the prior art does not teach a tray that is moveable in a vertical and parallel direction, the examiner disagrees.  Benden teaches a tray that is moveable in a vertical direction, and when combined with Purifoy this teaches a tray that is moveable in a vertical and parallel direction.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J ROHRHOFF whose telephone number is (571)270-7624.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J ROHRHOFF/Primary Examiner, Art Unit 3637